LAWSON, Justice.
This cause is before us on petition for writ of certiorari to review and revise the judgment of the Court of Appeals in the case of Sherman Lancaster v. State, Ala. App., 64 So.2d 109.
The Court of Appeals rendered no opinion in the case, simply writing upon the record “Affirmed (No. op.) Harwood, J.”
We have held that in the absence of an opinion by the Court of Appeals, we had nothing to review. Counts v. State, 240 Ala. 530, 200 So. 113; Washington v. City of Birmingham, 256 Ala. 121, 53 So.2d 624.
It follows, therefore, that the writ must be denied.
Writ denied.
STAKELY, GOODWYN and MERRILL, JJ., concur.